Title: From Thomas Jefferson to George Jefferson, 3 May 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  Dear Sir
                  Washington May 3. 1801.
               
               I wrote you on the 17th. of April accepting 7. D. for my tobo. by return of the post which brought the offer: and on the 21st. I inclosed you the manifests of the Albemarle part of it. those of Bedford you had before. I have not heard whether you closed the sale.
               I expect that fine hams for table use can be obtained in Richmond & it’s vicinities; by which I do not mean large, but rather small hams, which are generally finer grained, sweeter, & better for the table, if well fatted & cured. I imagine the best are made by planters & to be collected by small parcels from them. I must trouble you to endeavor to procure for me two or three hundred of them, to wit, hams, not shoulders, of the best kind & best cured; & to forward them on here from time to time as they are procured, for I am entirely unprovided for present use. you will oblige me by informing me what the prospect of obtaining them is. I am Dear Sir
               Your’s affectionately
               
                  
                     Th: Jefferson
                  
               
             